DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action.
The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.	
Claims 1, 3-17 and 19-22, now renumbered as claims 1-20, have been examined.

Allowable Subject Matter
Claims 1, 3-17 and 19-22 are allowed over prior art of record.

Response to Arguments
Applicant’s arguments, see Remarks filed on 05/12/2022, have been fully considered and are persuasive.  

Examiner's Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1, 16 and 21 are allowed in view of the reasons presented by the applicant in the Remarks. Claims 3-15, 17, 19, 20 and 22 depend on one of the above independent claims and are therefore, allowed by virtue of their dependency.
Prior art of record Chen teaches: A persistent storage associated with a container comprises of a lower base-build layer which includes core files required to execute the container and is write protected, and an upper dynamic layer for storing any changes from the base-build as the container executes. An application executing in the container is allowed to modify the copy of a file in the upper system layer while the copy of the file in the lower system layer is preserved. A watcher service takes periodic snapshots of data in the upper system layer and compares snapshots to compile file modifications done to the upper system layer. The watcher service forwards the file modifications to a security inspection service for analysis to determine whether the file modifications place the container in a threatened state. If the file modifications place the container in a threatened state, the security inspection service issues instructions to the container to roll back the file modifications and to restore the upper system layer to a version of a previous snapshot taken the by the watcher service.
However, Chen fails to teach: “comparing the object corresponding to the file found in the modifiable image in the upper layer with the object corresponding to the file found in the base image in the lower layer” and “determining, by the one or more processors, that an object corresponding to the file, found in a modifiable image in an upper layer of the multi-layer file system, does not have a corresponding object, found in a base image in a lower layer of the multi-layer file system”, i.e., Chen teaches comparing snapshots of upper system layer periodically to determine modifications made to the upper system layer but does not teach comparing a file object in the upper system layer with a corresponding file object in the lower system layer to determine modifications made to the upper system layer.
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 20100229169 by Bunnell et al: A computer-implemented method may include identifying first and second sublayers of a virtualized application. The first and/or second virtualization sublayers may include a read-write sublayer, a read-only sublayer, a virtual-reset-point sublayer, and/or a patch sublayer. The computer-implemented method may also include merging an instance of the first virtualization sublayer with an instance of the second virtualization sublayer. Various other methods, systems, and computer-readable media are also disclosed.
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADHURI R HERZOG whose telephone number is (571)270-3359. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on (571)272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MADHURI R. HERZOG
Primary Examiner
Art Unit 2438



/MADHURI R HERZOG/Primary Examiner, Art Unit 2438